OFFICE OF
                                                                              APPELLATE COURTS

                                                                                 JUN 12 2015
                                   STATE OF MINNESOTA

                                    IN SUPREME COURT
                                                                                FILED
                                         A14-1843


In re Petition for Disciplinary Action against
Matthew Thompson Nielsen, a Minnesota
Attorney, Registration No. 230698.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action, a supplementary petition for disciplinary action, and a

second supplementary petition for disciplinary action alleging that respondent Matthew

Thompson Nielsen committed professional misconduct warranting public discipline,

namely, neglect of multiple client matters, failure to communicate with multiple clients,

making false statements to and engaging in other dishonest conduct with multiple clients,

making a false statement to a tribunal, and making a false statement during a disciplinary

investigation, in violation of Minn. R. Prof. Conduct 1.3, 1.4(a)(2), (3) and (4), 3.3(a)(1),

4.1, 8.1(b), and 8.4(c) and (d).

       Respondent waives his procedural rights under Rule 14, Rules on Lawyers

Professional Responsibility (RLPR), withdraws the answer he previously filed to the

petition, and unconditionally admits the allegations of the petition, supplementary

petition, and second supplementary petition. The parties jointly recommend that the

appropriate discipline is an indefinite suspension of a minimum of 4 months with no right

to petition for reinstatement until respondent has been suspended for 60 days. In their


                                             1
stipulation for discipline, the parties indicate that respondent raised several issues in

mitigation to the Director.

       The court has independently reviewed the file and indefinitely suspends

respondent with no right to petition for reinstatement for 4 months.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     Respondent Matthew Thompson Nielsen is indefinitely suspended from the

practice of law, effective 14 days from the date of the filing of this order, and he shall be

ineligible to petition for reinstatement for a minimum of 4 months from the effective date

of the suspension.

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

       3.     Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR. Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination and satisfaction of continuing legal

education requirements, pursuant to Rule 18(e), RLPR.

       Dated: June 12, 2015

                                                  BY THE COURT:




                                                  Alan C. Page
                                                  Associate Justice


                                             2